1    LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
2
     455 Capitol Mall, Suite 802
3    Sacramento, California 95814
     (916) 504-3933
4    toddleras@gmail.com
     Attorney for Defendant
5
     ADELA GUERRERO
6

7

8                                 UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                         Case No.: 2:13-cr-331 JAM
12
                    Plaintiff,
13
     vs.                                               STIPULATION AND ORDER TO
14                                                     CONTINUE COMPETENCY EVALUATION
     ADELA GUERRERO,                                   HEARING PURSUANT TO 18 U.S.C. § 4241
15

16                  Defendant.

17

18

19
            The parties to this action, Plaintiff United States of America by and through Assistant
20

21   United States Attorney Samuel Stefanki, and Attorney Todd Leras on behalf of Defendant Adela

22   Guerrero, stipulate as follows:
23          1.   This matter came before United States Magistrate Judge Kendall J. Newman for a
24
                 status conference regarding a “Petition for Warrant or Summons for Offender Under
25
                 Supervision” (the “Petition”) on February 5 and 6, 2020. The Petition, filed
26

27               December 12, 2019, alleges in a single count that Adela Guerrero failed to participate
     ORDER FOR COMPETENCY
28   EVALUATION
1            in a mental health appointment as required by the terms of her supervised release.
2
             The Petition includes the express request that Ms. Guerrero “be brought before the
3
             Court and referred for a competency hearing and psychiatric evaluation.”
4
          2. On February 7, 2020, the parties filed a stipulation jointly requesting that Ms.
5

6            Guerrero be committed to the custody of the Attorney General to be examined by a

7            licensed psychiatrist or psychologist as to her mental competency pursuant to the
8
             express terms of 18 U.SC. §§ 4241(a) and 4247(b). That commitment is expressly
9
             required to be for a reasonable period of time, not to exceed thirty days, as required
10
             under 18 U.S.C. § 4247(b). 18 U.S.C. § 4247(b) further provides that the director of
11

12           the facility may apply for an extension of the period, not to exceed fifteen days.

13        3. On February 10, 2020, this Court Ordered Ms. Guerrero committed, for a period not
14
             to exceed thirty days, to the custody of the Attorney General for a mental competency
15
             evaluation. (ECF Docket Entry 136). The Court further ordered the facility selected
16
             by the Attorney General file with the Court and serve on government counsel and
17

18           defense counsel a written report, as required in 18 U.S.C. § 4247(c), no later than

19           March 17, 2020.
20
          4. On February 13, 2020, defense counsel provided via email a copy of the Court’s
21
             signed Order to the United States Marshal. On March 13, 2020, the United States
22
             Marshal’s Office indicated that Ms. Guerrero left the Eastern District of California on
23

24           March 2, 2020, arriving at the Seatac Federal Detention Center on March 12, 2020.

25        5. The parties jointly request that the status conference set for March 17, 2020 be
26
             continued to March 31, 2020. All other requirements of the Court’s Order entered on
27
     ORDER FOR COMPETENCY
28   EVALUATION
1               February 10, 2020 to remain in full force and effect unless an application is made by
2
                the director of the Seatac Federal Detention Center for an extension of time as
3
                required under 18 U.S.C. 4247(b).
4
            Assistant U.S. Attorney Samuel Stefanki has reviewed this proposed order and authorized
5

6    Todd Leras via email to sign it on his behalf.

7
     DATED: March 13, 2020
8
                                                         By      /s/ Todd D. Leras for
9                                                                SAMUEL STEFANKI
                                                                 Assistant United States Attorney
10
     DATED: March 13, 2020
11
                                                         By      /s/ Todd D. Leras
12                                                               TODD D. LERAS
                                                                 Attorney for Defendant
13                                                               ADELA GUERRERO
14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER FOR COMPETENCY
28   EVALUATION
1                                                 ORDER
2
            BASED ON THE REPRESENTATIONS AND STIPULATION OF THE PARTIES, it is
3
     hereby ordered:
4
            1.   The status conference for this matter is continued from March 17, 2020 to March 31,
5

6                2020 at 9:15 a.m.

7           2. The Seatac Federal Detention Facility shall file with the Court and serve on
8
                 government and defense counsel a written report conforming to the requirements set
9
                 forth in 18 U.S.C. § 4247(c). The report shall be filed and served no later than March
10
                 17, 2020, unless the director of the Seatac Federal Detention Center applies for an
11

12               extension pursuant to 18 U.S.C. § 4247(b)

13          IT IS SO ORDERED.
14

15
     DATED: March 13, 2020
16

17

18                                                       /s/ John A. Mendez
                                                       HONORABLE JOHN A. MENDEZ
19                                                     UNITED STATES DISTRICT COURT
                                                       JUDGE
20

21

22

23

24

25

26

27
     ORDER FOR COMPETENCY
28   EVALUATION
